 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                 Page 1 of 11 PageID 278


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 RENE FLORES VALLE, et al.,                      §
                                                 §
        Plaintiffs,                              §
                                                 §
 v.                                              §
                                                 §      Civil Action No. 3:19-CV-2254-L
 U.S. DEPARTMENT OF HOMELAND                     §
 SECURITY, et al.,                               §
                                                 §
         Defendants.                             §
                                                 §

                         MEMORANDUM ORDER AND OPINION

       Before the court is Plaintiffs’ Motion for Temporary Restraining Order and Preliminary

Injunction (“Motion”) (Doc. 6), filed September 26, 2019. On October 8, 2019, United Stated

Magistrate Judge David L. Horan entered the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge (“Report”) (Doc. 13), recommending that the court dismiss this

action without prejudice for lack of subject matter jurisdiction. For the reasons that follow, the

court determines that the findings and conclusions of the Magistrate Judge are correct, accepts

them as those of the court, and dismisses without prejudice this action.

I.     Background

       Plaintiffs challenge and seek judicial review of the policy of the Department of Homeland

Security Policy (the “DHS Policy”) that “it [will] no longer produce detained immigrants to

immigration court to attend their removal proceedings in person[.] Instead, removal proceedings

for detained immigrants would be conducted exclusively over [video teleconference (“VTC”)].”

The Magistrate Judge determined that the court does not have jurisdiction over this action because

Plaintiffs seek judicial review of “part of the process by which removability is determined,” and




Memorandum Opinion and Order – Page 1
 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                  Page 2 of 11 PageID 279


pursuant to 8 U.S.C. § 1252(b)(9), such judicial review is beyond the jurisdiction of this court.

The Magistrate Judge further determined that Plaintiffs’ challenge to the exclusive use of VTC in

removal proceedings remains available under § 1252(b)(9)’s channeling rule.

       On October 22, 2019, Plaintiffs filed their Objections to Findings, Conclusions, and

Recommendation of the United States Magistrate Judge (“Objections”) (Doc. 14). In their

Objections, Plaintiffs’ main contention is that the Magistrate Judge “mischaracterized the agency

action as an ‘action’ that ‘arises from’ their removal proceedings” where their challenge to the

DHS Policy is actually “independent of, and collateral to” their removal proceedings. Pls.’ Obj.

2. Additionally, Plaintiffs assert that their challenge is beyond the scope of claims barred under §

1252(b)(9), and “due to their inability to raise their claim efficaciously within the administrative

proceedings, their claim is exempt from the exhaustion requirement under § 1252(d)(1).” Id. Thus,

according to Plaintiffs, this court is the appropriate forum to challenge the DHS Policy. Plaintiffs

further assert that the Magistrate Judge failed to consider other bases upon which this court may

have jurisdiction, which include jurisdiction conferred under 28 U.S.C. §§ 1331, 1361, 1651(a),

2201(a), 2241(c), and 5 U.S.C. § 702. These objections also stem from the Magistrate Judge’s

alleged mischaracterization of this action as one arising from removal proceedings.

       On November 5, 2019, Defendants filed their response to Plaintiffs’ Objections and

asserted that the Magistrate Judge’s Report was correct in the determination that this action arises

from removal proceedings, and, thus, the court lacks jurisdiction to entertain this action.

Specifically, they assert that Congress has established a judicial review framework for removal

proceedings under 8 U.S.C. § 1252(a)(5) & (b)(9), which permits Plaintiffs to challenge the use of

VTC by filing a petition for review in the appropriate court of appeals once the Board of

Immigration Appeals (“BIA”) issues a final order. They further assert that the Fifth Circuit has




Memorandum Opinion and Order – Page 2
 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                   Page 3 of 11 PageID 280


considered the use of VTC in removal proceedings “in the context of petitions for review of

decisions of the [BIA].” Id. Thus, according to Defendants, the court should accept the Magistrate

Judge’s recommendation to dismiss this action because Plaintiffs have failed to establish that the

court has jurisdiction over their claims.

II.    Discussion

            A. Whether This Action “Arises From” a Removal Proceeding

       Plaintiffs first objection is that the Magistrate Judge mischaracterized this agency action as

one “arising from” removal proceedings as used in 8 U.S.C. § 1252(b)(9). Section 1252(b)(9)

provides:

                Judicial review of all questions of law and fact, including interpretation and
       application of constitutional and statutory provisions, arising from any action taken
       or proceeding brought to remove an alien from the United States under this
       subchapter shall be available only in judicial review of a final order under this
       section. Except as otherwise provided in this section, no court shall have
       jurisdiction, by habeas corpus under section 2241 of title 28 or any other habeas
       corpus provision, by section 1361 or 1651 of such title, or by any other provision
       of law (statutory or nonstatutory), to review such an order or such questions of law
       or fact.

Plaintiffs assert that “their suit challenges a DHS [P]olicy and practice that is in no way related to

their removability determination and only remotely connected to their removal proceedings, in

accordance with the plain language of [§ 1252(b)(9)].” Pls.’ Obj. 3. They further contend that this

provision does not “sweep within its scope claims with only a remote or attenuated connection to

the removal of an alien,” thus excluding Plaintiffs’ action from its limitations. Id. (quoting Duron

v. Johnson, 898 F.3d 644, 647 (5th Cir. 2018)) (internal quotation marks omitted).

       In support of this proposition, Plaintiffs suggest that what constitutes a removal proceeding

stems from the language in 8 U.S.C. § 1229a. Specifically, they allege that this “statutory text




Memorandum Opinion and Order – Page 3
 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                        Page 4 of 11 PageID 281


does not establish that the agency action challenged here ‘arises from’ removal proceedings,” and

states:

                   The relevant sections under § 1229a provide that, “[a]n immigration judge shall
          conduct proceedings for deciding the inadmissibility or deportability of an alien,” and
          that “a proceeding under [§ 1229a] shall be the sole and exclusive procedure for
          determining whether an alien [is admissible or removeable] from the United States.”
          Id. at § 1229a(a)(1)-(3) (emphasis added). Notably, the statute states that, “[n]othing in
          this section shall affect proceedings conducted pursuant to [8 U.S.C. § 1228 – the
          procedure for expedited removal proceedings].” Id. at § 1229a(a)(3). Furthermore in
          regards to the “conduct of proceeding,” the statute vests exclusive authority with the
          immigration judge to “administer oaths, receive evidence, and interrogate, examine,
          and cross-examine the alien and any witnesses,” “issue subpoenas for the attendance
          of witnesses and presentation of evidence,” and “sanction by civil money penalty any
          action (or inaction) in contempt of the judge’s proper exercise of authority under this
          chapter.” Id. at § 1229a(b)(1).

Pls.’ Obj. 4. Accordingly, Plaintiffs assert that the Magistrate Judge’s characterization that their

challenge to the DHS Policy arises from removal proceedings ignores the fact that Plaintiffs’

challenge to the Policy is premised on the notion that it strips the immigration judges of their

authority to conduct removal proceedings. The court finds this argument unpersuasive.

          The substantive arguments Plaintiffs assert in their Class Action Complaint (“Complaint”)

(Doc. 1) and Motion for Temporary Restraining Order (“Motion”) (Doc. 6) focus on the

infringement of their due process rights; the argument that the DHS Policy on VTC-only removal

proceedings infringes on the authority of immigration judges to conduct removal proceedings was

only mentioned in passing. In their Objections, however, Plaintiffs place a great amount of

emphasis on this subversion of authority argument but fail to establish sufficiently why the DHS

Policy has such an effect. Moreover, they fail to acknowledge that § 1229a(b)(2) provides that

removal proceedings may take place through video conference, and, despite Plaintiffs’ assertions,

nothing in the statute establishes that “only the immigration judge can decide how, whether by

video, or in person, the detained immigrant will appear for removal.” Pls.’ Obj. 5. Plaintiffs cite

no case authority or applicable law supporting this proposition and, instead, rely on mere


Memorandum Opinion and Order – Page 4
 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                     Page 5 of 11 PageID 282


speculation and conjecture. Thus, the court concludes that DHS’s refusal to produce detainees in

person does not usurp the immigration judges’ ability to “administer oaths, receive evidence, and

interrogate, examine, and cross-examine the alien and any witnesses.” 8 U.S.C. § 1229a(b)(1).

        To further support its argument that the Magistrate Judge mischaracterized the nature of

this action, Plaintiffs contend that the use of “arising from removal proceedings” in § 1252(b)(9)

is “a shorthand way to refer to [Congress’s] later proviso that no court shall have jurisdiction to

review any cause or claim ‘arising from the decision or action of the Attorney General to

commence proceedings, adjudicate cases, or execute removal orders against any alien under’ [8

U.S.C. § 1252(g).]” Pls.’ Obj. 6 (internal quotation marks omitted). Thus, Plaintiffs assert that

for the Magistrate Judge to read the phrase “arising from” in § 1252(b)(9) differently than how it

is interpreted in § 1252(g) would render the limitations outlined in § 1252(g) “superfluous.”

        The court agrees that the application of the term “arising from” in both § 1252(b)(9) and

and § 1252(g) should be similarly applied. Plaintiffs interpretation, however, asks the court to

read words into the statute that do not exist. They contend that the two provisions are linked, and,

as a result, “the phrase ‘arising from’ removal proceedings in § 1252(b)(9) means a cause or claim

arising from the decision of the Attorney General to “commence proceedings, adjudicate cases, or

execute removal order.” Pls.’ Obj. 6. Such interpretation is illogical. While the court is to consider

the entire act in interpreting specific provisions, it is not required to insert legislative intent where

none exists, or to insert words that are not present. Plaintiffs provide no basis for why the court

should do so. More importantly, the Supreme Court has already provided direction in interpreting

the “arising from” phrase in § 1252(b)(9).

        In Jennings v. Rodriguez, 138 S. Ct. 830 (2018), the Court declined to render a

comprehensive interpretation of § 1252(b)(9), as it had previously done for § 1252(g). Instead, it




Memorandum Opinion and Order – Page 5
 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                   Page 6 of 11 PageID 283


determined that a plaintiff’s lawsuit was not barred by § 1252(b)(9) because it did not (1) ask for

review of an order of removal; (2) challenge a decision to detain them in the first place or to seek

removal; or (3) challenge any part of the process by which their removability will be determined.

Jennings, 138 S. Ct. at 841. The Court’s rationale was based on its prior interpretation of “arising

from” in § 1252(g), in which it decided that the provision did not “sweep in any claim that can

technically be said to ‘arise from’” the distinct categories in the provision but instead limited the

scope of the statute to the three specified categories. Id. Thus, this court agrees with Plaintiffs’

assertion that the phrase “arising from” in both (b)(9) and (g) apply similarly, but the court will

not accept Plaintiffs’ suggestion that it should essentially rewrite the statute. Instead, the court

follows the analysis in Jennings and that provided by the Magistrate Judge.

       Contrary to Plaintiffs’ assertions, the Magistrate Judge did not misinterpret the phrase

“arising from” differently in §§ 1252(b)(9) and (g). Instead, the court determines that he properly

applied the teachings in Jennings by reasonably interpreting “arising from” in § 1252(b)(9) to

include an action taken or proceeding in which a plaintiff (1) seeks review of an order of removal;

(2) challenges a decision to detain or remove the plaintiff; or (3) challenges any part of the process

by which the plaintiff’s removability will be determined. The court arrives at the same conclusion

expressed by the Magistrate Judge.

       The Magistrate Judge also relied on P.L. v. I.C.E., No. 1:19-CV-1336, 2019 WL 2568648

(S.D.N.Y June 21, 2019), for guidance in his decision, but Plaintiffs contend that such reliance is

misguided. While P.L. v. I.C.E. is an unpublished, out-of-district case, the court finds its analysis

and decision helpful. In P.L. v. I.C.E., the court determined that a challenge to DHS’s VTC policy

“arises from” removal proceedings because a challenge to the use of VTC in proceedings was a

challenge to “[h]ow immigrants appear for removal proceedings, [which] constitutes part of the




Memorandum Opinion and Order – Page 6
 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                     Page 7 of 11 PageID 284


process of these proceedings.” 2019 WL 2568648, at *3. Plaintiff asserts that P.L. v. I.C.E. was

decided on a “mistaken premise that DHS’s implementation of the VTC-only policy arises from

removal proceedings, when in fact, it arises from an unlawful circumvention of an existing

regulation, 8 C.F.R. § 100.25(c), and only relates to removal proceedings.” Pls.’ Obj. 7. The court

disagrees.

       The claims asserted in P.L. v. I.C.E. are almost identical to those asserted by Plaintiffs.

Specifically, in P.L. v. I.C.E., the plaintiffs alleged that their “rights to due process, to access the

courts, to counsel, and to evidentiary and cross-examination privileges [were] being violated”

because of I.C.E’s reliance on VTC and refusal to produce detained immigrants in person. 2019

WL 2568648, at *3. In the present action, Plaintiffs asserted in both their Complaint and Motion

that they bring this challenge for the following reasons:

       to enforce the government’s obligations to provide detained immigrants with
       constitutional and statutory fair-hearing protections, to ensure full access to the
       immigration courts, to preserve the rights of clients to associate with their attorneys,
       to enable the detained immigrants to inspect evidence, and to allow the detained
       immigrants to meaning participate in hearing[s].

Pls.’ Compl. ¶¶ 5, 33- 70; see also Pls.’ Mot. for TRO 4-5, 7-11 (discussing Plaintiffs’ rights to a

“fundamentally fair hearing” and how VTC impedes that right). These assertions, as Defendants

highlight in their Response to Plaintiffs’ Objections, are at the essence of a challenge to a part of

the removal proceedings. No matter how Plaintiffs frame their arguments, a challenge to the use

of VTC in removal proceedings is a challenge to a part of the process, as immigration judges use

VTC to conduct such proceedings and, ultimately, make a determination on removability.

       Moreover, Plaintiffs acknowledge that they “challenge DHS’s VTC-only policy only

insofar as it prevents immigration judges from compelling the appearance of detained immigrants

at final merits hearing where the judge deems their presence necessary.” Pls.’ Obj. 7. Plaintiffs’




Memorandum Opinion and Order – Page 7
 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                   Page 8 of 11 PageID 285


acknowledgement in and of itself demonstrates that their challenge to the DHS Policy does arise

from a part of the removal process—a final merits hearing—upon which removability is

determined. Even though Plaintiffs assert that their challenge only “relates to,” rather than “arises

from” their removal proceedings, the law, case authority, and facts of this case do not support this

assertion. Thus, the court is unpersuaded by Plaintiffs’ attempt to misapprehend the law to fit their

desired outcome.

       Given the similarities of Plaintiffs’ arguments to those in P.L. v. I.C.E., and the instruction

in Jennings regarding interpretation of § 1252(b)(9), the court determines that this action arises

from removal proceedings. Accordingly, the court overrules Plaintiff’s objection that the

Magistrate Judge mischaracterized the action as one “arising from” removal proceedings.

       B.      Whether the District Court Is the Only Forum for This Action

       Plaintiffs’ second objection to the Report is couched in their reliance on Duron v. Johnson,

which stands for the proposition that “§ 1252(b)(9) does not foreclose judicial review of claims

that cannot be raised efficaciously within the administrative proceedings already available.” 898

F.3d at 647 (quoting Aguilar v. I.C.E., 510 F.3d 1, 11 (1st Cir. 2007)) (internal quotations omitted).

Specifically, Plaintiffs contend that the BIA generally disfavors consideration of interlocutory

appeals, even in cases involving interlocutory issues that are proper for administrative review.

Thus, Plaintiffs assert that their challenge to the DHS Policy “cannot be raised efficaciously within

the administrative proceedings because it would be futile to bring this challenge to the BIA

considering the very limited circumstances that interlocutory appeals are granted,” and that the

“Constitution requires the opportunity for at least some judicial review” to ensure the government

acts within its authority. Pls.’ Obj. 11-12.




Memorandum Opinion and Order – Page 8
 Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                   Page 9 of 11 PageID 286


   The court agrees that judicial review is warranted in many cases addressing constitutional

issues. This action, however, does not fall into that purview, as Congress has implemented a

specific statutory scheme to address causes or claims arising from the removal process. As the

court has determined that Plaintiffs’ challenge to the DHS Policy is a challenge to part of the

removal process, the limitations of § 1252(b)(9) apply. Nothing in this order deprives Plaintiffs

of the right to challenge the VTC-policy through a petition of review filed in the appropriate court,

as permitted under § 1252(a)(5), once the BIA has issued a final order of removal. Notably, and

as Defendants point out, the Fifth Circuit has addressed similar challenges through this mechanism.

See, e.g., Jinquin Liu v. Holder, 566 F. App’x 333, 334 (5th Cir. 2014). Plaintiffs’ unwillingness

to follow the statutory scheme and designated administrative process is an insufficient basis to

circumvent the system in place.

       Alternatively, Plaintiffs contend that “assuming arguendo that § 1252” applies in this

action, any attempt to exhaust administrative remedies pursuant to § 1252(d)(1) would be futile

because neither the immigration court nor the BIA can address or provide an adequate remedy to

the constitutional challenge that they assert. The court need not address this argument, however,

because § 1252(d) outlines when a court may review a final order of removal. At the time of this

order, the court is not aware of any final order of removal issued against any Plaintiff. Further,

Plaintiffs have failed to demonstrate why they cannot adhere to the statutory scheme of § 1252 in

challenging the DHS Policy.       The court, therefore, determines that Plaintiffs’ argument is

misplaced, and, accordingly, overrules this objection for the reasons herein stated.

       C.      Whether Other Bases for Federal Jurisdiction Exist

       Plaintiffs’ final objection is that Magistrate Judge Horan did not consider other bases

alleged upon which this court may have jurisdiction, such as 28 U.S.C. §§ 1331, 1361, 1651, and




Memorandum Opinion and Order – Page 9
Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                              Page 10 of 11 PageID 287


2201(a) in tandem with 5 U.S.C. § 702. The root of their objections stems from the Magistrate

Judge’s alleged mischaracterization of this action as one “arising from” removal proceedings.

Specifically, they reiterate that their claim is outside the narrowly tailored limitations of 8 U.S.C.

§ 1252(b)(9), and, accordingly, the court maintains jurisdiction under these provisions. The court,

however, has already considered and accepted the Magistrate Judge’s findings and conclusions

that this action does arise from removal proceedings and, instead, falls within the scope of §

1252(b)(9). Given the court’s position, the other jurisdictional allegations pled are inapplicable.

Nonetheless, the court will briefly address each jurisdictional assertion. 1

        First, the court agrees and accepts the Magistrate Judge’s conclusion that Congress

intended for 8 U.S.C. § 1252, to be an alternative statutory scheme for administrative and judicial

review. Thus, the general rule outlined in 28 U.S.C § 1331 concerning federal jurisdiction is

inapplicable, and the court does not have jurisdiction under that provision.

        Second, as Defendants state in their Response to Plaintiffs’ Objections, 8 U.S.C. § 1252,

specifically dictates that “no court shall have jurisdiction, by habeas corpus under section 2241 of

Title 28, or any other habeas corpus provision, by section 1361 or 1651 of such title[.]” As the

court has already determined the applicability of § 1252, it further determines that it does not have

jurisdiction under 28 U.S.C. §§ 1361, 1651, or 2241, based on the plain language of 8 U.S.C. §

1252.

         Finally, Plaintiffs seek declaratory relief pursuant to the federal Declaratory Judgment Act,

28 U.S.C. § 2201. To the extent Plaintiffs rely on this Act to confer subject matter jurisdiction in




1
 The Magistrate Judge only addressed whether federal jurisdiction existed under 28 U.S.C. § 1331. Although the
magistrate judge did not explicitly address §§ 1651, 2241, and 2201, the court can reasonably infer from his analysis
of 8 U.S.C. § 1252, that these bases for jurisdiction did not apply, as he had already determined that § 1252(b)(9)
excluded jurisdiction under these provisions.



Memorandum Opinion and Order – Page 10
Case 3:19-cv-02254-L-BN Document 18 Filed 12/27/19                                 Page 11 of 11 PageID 288


this court, such reliance is misplaced. “[I]t is well settled that this section [2201] does not confer

subject matter jurisdiction on a federal court where none otherwise exists.” Lawson v. Callahan,

111 F.3d 403, 405 (5th Cir. 1997) (footnote omitted). The court has determined that no other basis

for jurisdiction in this court exists, and, thus, Plaintiffs cannot establish jurisdiction on the sole

basis of § 2201. 2

III.     Conclusion

         Having reviewed the record in this case, the Report, and applicable law, and, having

conducted a de novo review of the portions of the Report to which objections were made, the court

determines that the findings and conclusions of the Magistrate Judge are correct and accepts them

as those of the court as supplemented by this opinion. 3 Accordingly, the court lacks subject matter

jurisdiction over this action and dismisses it without prejudice for lack of subject matter

jurisdiction.

         It is so ordered this 27th day of December, 2019.


                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




2
  Plaintiffs did not plead federal jurisdiction based on 28 U.S.C. § 2201(a) in its Complaint and requested an
opportunity to file an amended complaint to explicitly cite this provision. As the court discussed, § 2201(a) does not
confer jurisdiction, and without another basis for federal jurisdiction, the court does not have jurisdiction to entertain
this action. Accordingly, the court determines that allowing Plaintiffs to replead is futile.
3
  As previously stated, the Magistrate Judge did not address all of Plaintiffs’ alleged bases for jurisdiction. The court,
therefore, supplements the Report with its analysis and rulings regarding the remaining bases for jurisdiction.


Memorandum Opinion and Order – Page 11
